Title: To George Washington from Paul-François-Jean-Nicolas, comte de Barras, 11 May 1781
From: Barras, Paul-François-Jean-Nicolas, comte de
To: Washington, George


                        
                            
                                Monsieur
                                Newport. Le 11 May 1781.
                            
                            J’ay L’honneur de faire part a votre excélence de m’on arrivée a Boston le six de Ce mois sur la fregatte
                                la Concorde Le Roy m’ayant Destiné au Commandement de son éscadre et forces navales dans Ces mers. 
                            je me suis rendu hier icy, monsieur Le Comte de Rochambeau m’a communiqué la lettre
                                qu’il à l’honneur d’écrire a votre excélence pour lui demander une Entrevüe dés qu’il recevra votre reponse nous nous
                                Comformerons a ce que vous lui manderz, et suis Tres empressé d’avoir l’honneur de faire
                                connoissance avec vous et de vous assurer que Je n’ay rien tant a Coeur que de me rendre utille au Service du Roy et a
                                Celui des Etats unis de L’amerique ses alliés. 
                            Je Suis avec Respect Monsieur de Votre excélence Le Tres humble et tres obeissant
                                serviteur
                            
                            
                                Barras 
                            
                        
                        TranslationSirNewport 11th May 1781.
                            I have the honor to announce to your Excellency my arrival at Boston the 6th of this month on the Frigate
                                Concord. The King having appointed me to the command of his Squadron and Naval forces in these Seas.
                            I arrived here yesterday. The Count de Rochambeau has communicated to me the letter which he had the
                                honor to write to your Excellency requesting an interview. When he shall receive your answer, we will conform to what
                                you Shall direct.
                            I am very impatient to have the honor of making an acquaintance with you and to assure you that I have
                                nothing so much at heart as to render service to the King and to the United States. I am &a
                            
                                Barras.
                            
                        
                    